          Case 1:16-cv-09527-ER Document 52 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                  5/26/2020
SOUTHERN DISTRICT OF NEW YORK


 EXXONMOBIL OIL CORPORATION,

                               Petitioner,
                                                                 16 Civ. 9527 (ER)
                      v.

 TIG INSURANCE COMPANY,

                               Respondent.




       It is HEREBY ORDERED, ADJUDGED, AND DECREED: That for the reasons stated

in the Court’s Opinion and Order dated May 18, 2020, the Award of the Arbitral Tribunal dated

August 14, 2019 (“Award”) (Dkt. 38-1) is CONFIRMED; and

       JUDGMENT IS HEREBY ENTERED on the Award in favor of Petitioner ExxonMobil

Oil Corporation (“Mobil”) and against Respondent TIG Insurance Company (“TIG”) (a) in the

amount of $33,010,245.90, representing the $25,000,000 awarded in the Award, plus pre-judgment

interest on that amount accruing (pursuant to N.Y. C.P.L.R. §§ 5001, 5002, and 5004) at a rate of

9% per annum in the amount of $8,010,245.90, from October 30, 2016, through May 22, 2020;

and (b) in the further amount of $6,147.54 per day in pre-judgment interest, accruing at the same

9% per annum, from May 23, 2020, through the date on which this Judgment is entered. This

judgment shall accrue post-judgment interest as mandated in 28 U.S.C. § 1961.

       The Clerk of Court is directed to close this case.



                 May ___,
       Dated: ________ 26 2020
              New York, New York                        __________________________
                                                          Edgardo Ramos, U.S.D.J.



                                                 1
